          Case 1:19-cr-00894-KPF Document 43 Filed 07/21/21 Page 1 of 1

                                     THE LAW OFFICES OF

                      NATHANIEL Z. MARMUR, PLLC
                        500 FIFTH AVENUE, 40TH FLOOR, NEW YORK, NY 10110
                                   T: 212-257-4894   F: 646-829-9519
                                   NMARMUR@MARMURLAW.COM
                                       WWW.MARMURLAW.COM

                                                                                        July 21, 2021

VIA ECF

The Honorable Katherine Polk Failla
United States Courthouse
40 Foley Square, Courtroom 618
                                                              MEMO ENDORSED
New York, NY 10007

               Re:     United States v. Dimitriou, 1:19-cr-00894-KPF-1

Dear Judge Failla,

       I represent Jerry Dimitriou and I write to ask the Court for permission to modify the
conditions of his pre-trial release, which restricts his travel to the Southern and Eastern Districts
of New York (and to Connecticut for employment purposes), to allow him to travel to Syracuse
from July 23-25, 2021, to visit with his daughter’s boyfriend.

       Mr. Dimitriou is being courtesy monitored by Pretrial Services in the Eastern District of
New York, with primary jurisdiction in the Southern District. His Pretrial Services Officers in
both Districts have no objection to this request, and ask that he provide an itinerary for the trip,
which of course he will. Finally, AUSA Michael McGinnis has informed me that the
government has no objection to this request.


                                                        Respectfully submitted,

                                                        /s/ Nathaniel Z. Marmur

                                                        Nathaniel Z. Marmur


Application GRANTED.



Dated:     July 21, 2021                             SO ORDERED.
           New York, New York



                                                     HON. KATHERINE POLK FAILLA
                                                     UNITED STATES DISTRICT JUDGE
